Citation Nr: 1438364	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1974 to May 1974.  He served on active duty from October 1991 to December 1991, and from October 1992 to April 1993.  He also served as a member of the New Jersey Army National Guard, which included additional periods of ACDUTRA and inactive duty for training (INACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied service connection for back and heart disabilities.

In December 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing has been associated with the claims file. 

In June 2013 and again in October 2013, the Board remanded the claims for service connection for back and heart disabilities to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development and adjudication.

In an August 2013 rating decision, the AMC granted service connection for a heart disorder.  This award represents a full grant of the benefits sought with respect to the issue of service connection for ischemic heart disease.  As such, and since the Veteran has not expressed any disagreement with the August 2013 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In December 2013, the Board again remanded the claim for service connection for a low back disability to the RO, via the AMC, for additional development and adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through April 2013; such records were considered in the September 2013 supplemental statement of the case (SSOC).

As a final preliminary matter, in June 2014 and July 2014, after the issuance of the July 2014 SSOC, the Veteran submitted additional evidence in support of his appeal without a waiver of initial RO consideration.  However, such a waiver is not required as this evidence was duplicative of evidence that had been previously submitted.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran's service records document an injury, no chronic lumbar spine disorder was shown in service, nor was such a disorder credibly shown for many years thereafter, and competent, probative evidence establishes that there is no medical nexus between the lumbar spine disorder shown years after service and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 101 (21), (24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2008 RO rating decision reflects the initial adjudication of the claim for service connection after issuance of the March 2008 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations (requested by the Board in its June 2013, October 2013 and December 2013 remands), as well as the Veteran's VA outpatient treatment records, various private treatment records and Social Security Administration records.  Also of record and considered in connection with the appeal is the transcript of the December 2010 DRO hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

As regards to the December 2010 hearing, the Veteran was provided an opportunity to set forth his contentions before a Decision Review Officer.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the December 2010 hearing, the hearing officer identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service back injury and his post-service treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the DRO did not explicitly suggest the submission of any specific, additional evidence, as noted, subsequent to the hearing, the Board directed further development on the claim in three remands. 

The Board also finds that the AOJ had substantially complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As indicated, pursuant to such directives, appropriate, additional evidence has been associated with the record.

Also, an April 2013 RO Memorandum contained a formal finding of unavailability of records from Patterson Army Hospital from April 1993 to June 1993; the Veteran was informed of this unavailability of records in a February 2013.  The Board finds that no further action with respect to the claim, prior to appellate consideration, is required. 

The Board further notes that, in a March 2014 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed lumbar spine disorder, and requested that he complete appropriate authorization form(s) (as instructed by the Board in its December 2013 remand) to enable VA to obtain any private treatment records, to include any chiropractic treatment records.  However,  the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).    Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

III.  Service Connection

The Veteran contends that his current lumbar spine disorder was the result of an in-service Jeep accident.  Specifically, he contends that he injured his back when he was pinned between a table and a truck when another individual lost control of a Jeep in the motor pool and it sped towards the Veteran.

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R.     § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.   38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Service treatment records include a July 1985 treatment note which indicates that a Jeep pinned the Veteran against a table in the motor pool.  An assessment of a contusion to the left hip and pelvis was made.  A July 1985 Statement of Medical Examination and Duty Status indicates that the Veteran sustained a contusion to his hip and pelvis after being pinned against a table by a Jeep in the motor pool and that it was incurred in the line of duty; it is not clear from this document whether this incident occurred during a period of ACDUTRA or INACDUTRA.  A December 1991 service examination found the Veteran's spine to be normal.

Post-service treatment records include an October 2004 private emergency room record reflecting the Veteran's reports of back pain after being an unrestrained front-seat passenger in a motor vehicle accident.  The Veteran reported that his car had been struck on the driver's side and that his body was tossed into the dash.  An accompanying October 2004 X-ray found a normal lumbar spine and a diagnosis of multiple soft tissue contusions were made.  A July 2008 private X-ray found evidence of degenerative disc disease at T12-L1.  A January 2010 private treatment summary notes that the Veteran had complained of lower back pain in October 2007 and that an accompanying lumbar X-ray was reported to be within normal limits.  

During the December 2010 hearing, the Veteran testified that he was told that he had a back condition at the time of his July 1985 injury and that his first post-service treatment for his back disability was in 1993, two weeks after discharge.
 
An October 2013 VA Disability Benefits Questionnaire (DBQ) report notes that the Veteran suffered from degenerative arthritis/disc disease of the lumbar spine with associated radiculopathy.  Following a physical examination and a review of the Veteran's VBMS file, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no mention of back pain or injury in the service treatment records.

An April 2014 VA DBQ report indicates that the previous VA examiner was no longer employed by VA.  The examiner noted that he was unable to find documentation of the 2004 emergency room record regarding the motor vehicle accident, but that he was able to locate the February 2010 private treatment note and that he was able to provide an opinion based upon a review of the Veteran's claims file.  Following such review, the examiner opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's service treatment records reflect that he was treated in the emergency room after being pinned against a table when a Jeep in the motor pool slipped out of gear, causing pain in the left groin and inner thigh.  However, the examiner reasoned, there was no mention in the service treatment records of back pain or abnormality of the back during the emergency room visit or the subsequent two day hospitalization during which the Veteran had physical therapy.  Further, the examiner indicated that the Veteran was noted to have tenderness in the left thigh, hip and buttock on a follow-up examination with a diagnosis of resolving deep muscle bruise due to a motor vehicle accident and was found to have a normal spine in December 1991.  The examiner also noted that the February 2010 private examination reflected that the Veteran had complained of back pain for five years since he was injured at work in 2003; no 2004 motor vehicle accident was mentioned.  The examiner further opined that there was no evidence with a greater than 50 percent probability of a nexus between the Veteran's subsequent back condition-whether due to a work related injury and/or a reported auto accident-and an event almost 20 years earlier that reflected no documentation of a back injury or of any back abnormality on a subsequent military examination over six years later in 1991.

In a June 2014 addendum, the April 2014 VA examiner noted that the Veteran had reported to a VA employee that he had never been seen in an emergency room in 2004 for an automobile accident and that he had only been involved in the July 1985 automobile accident.  The examiner indicated that his previous opinion and rationale were unchanged in light of the Veteran's statements.

First, the Board notes that it is not clear from the current record whether the July 1985 incident occurred during a period of ACDUTRA or INACDUTRA.  However, as the July 1985 Statement of Medical Examination and Duty Status indicates that this incident did occur in the line of duty, such a distinction is immaterial as the Veteran has alleged suffering from a lumbar spine disorder as a result of an injury received in July 1985.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

With respect to the post-service medical records, the first clinical evidence of a lumbar spine disorder was in a January 2010 private treatment summary.  Such indicates that the Veteran complained of lower back pain in October 2007 and that an accompanying lumbar X-ray was reported to be within normal limits.   The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the lumbar spine disorder diagnosed so many years after the Veteran's discharge and any incident of service.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  As noted, VA examiners have repeatedly declined to find a nexus between the Veteran's current lumbar spine disability and his service.  

Initially, the Board  notes the August 2013 examiner's opinion that the claimed lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness as there was no mention of back pain or injury in the service treatment records.  However, this VA examiner did not discuss the relevance or import of the Veteran's lay statements regarding back pain in service and immediately following service nor did she discuss relevance or import of his lay statements regarding injuring his back in the July 1985 incident.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  As, under these circumstances, this opinion can be afforded little probative weight, the Board directed AOJ action to obtain another opinion.

Subsequently, the physician who examined the Veteran and provided the April 2014 opinion and June 2014 addendum opinion explicitly rendered conclusions that weigh against a finding of service connection.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's his documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993);  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current lumbar spine disability and service-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he suffered from back pain continuously since his service-specifically the July 1985 incident.  However, in a February 2010 private treatment note, the Veteran reported that he had problems with his back for the last five years following a work-related back injury.  A February 2010 private treatment note reflects that the Veteran reported that he had suffered from low back pain for at least the past three or four years.  An undated private treatment record indicates that the Veteran had reported the onset of low back pain in January 2008.  Moreover, the Board notes that the Veteran had denied that he had ever been treated in the emergency room in October 2004 in a May 2014 Report of Contact.  However, the evidence of record reflects an October 2004 private emergency room treatment note showing that the Veteran had received treatment following a motor vehicle accident.  In light of these contradictory statements, the Board finds that any assertions as to his in-service lumbar spine symptoms, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed lumbar spine disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the lumbar spine disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.   Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for a lumbar spine disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


